914 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Konrad LYNGVAR, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 89-2219.
United States Court of Appeals, Sixth Circuit.
Sept. 7, 1990.

Before MERRITT, Chief Judge, and RYAN and ALAN E. NORRIS, Circuit Judges.
MERRITT, Chief Judge.


1
Plaintiff Lyngvar appeals the denial of social security benefits by the ALJ, which decision was affirmed by the District Court.  The ALJ's decision was predicated upon the answer by a vocational expert to a hypothetical question which made certain assumptions.  First, the vocational expert was asked to assume that Lyngvar possessed the residual functional capacity to sit intermittently six of eight hours of an eight hour work day, stand and/or walk intermittently for two hours of eight hours in an eight hour work day, lift as much as ten pounds occasionally and lesser weights somewhat more frequently.  The vocational expert also was to assume that Lyngvar could perform simple grasping, gross manipulative functions, and fine manipulative functions.  Finally, the vocational expert was asked to assume that Lyngvar possessed limited memory impairments, and a limited state of anxiety that would place certain limitations on his ability to work with others.  Lyngvar claims that these assumptions are not supported by substantial evidence in the record.


2
The Magistrate's Report and Recommendation, adopted by the District Court, provides a thorough analysis of the ALJ's decision, including the appropriateness of the use of the hypothetical question posed to the vocational expert.  We find that the three assumptions contained in the hypothetical question, although contrary to the testimony of Lyngvar, are supported by substantial evidence in the record.


3
Accordingly, we affirm the decision of the District Court.